       Case 0:21-cr-60067-AHS Document 11 Entered on FLSD Docket 03/11/2021 Page 1 of 1
                                    COURT M INUTES/ORDER
                    U nited States M agistrate Judge Patrick M .Hunt
L'2
                                                                                Date: 3/10/21 Time:.11:
                                                                                                      '
                                                                                                       00a.m.
Defendant:PaulNicholasM iller                  J#: 32607-509 Case#: 21-60067-Cr-Singhal/Snow
AUSA:KiranBhat (DavidSniderDuty)                            Attorney:RussellCormican,Esq andNormanKent,Esq
Violation: UnlawfulTransportofFirearm s
Proceeding:RRC /PTD /Arraignment                 CJA Appt:
Bond/PTD Held:                 Recom mended Bond: PTD
Bond Setat: PTD Hearing Held                                        Co-signed by:
 rr'l Surrenderand/ordo notobtainpassports/traveldocs                       Language: English
         ReporttoPTSas directed/or       x'saweek/month by                  Disposition'
                                                                                       .
         phone:      x'saweek/monthinperson                                  11partiespresent.
         Random urinetesting by PretrialServicest                           peftconsentto proceed by w ay of
         Treatm entasdeem ed necessary
                                                                            zoom .
         Refrain from excessive use ofalcohol
                                                                            Deftwaived hisrightto appearin open
      r Participate in m entalhealth assessm ent& treatm ent
                                                                            court.
  r-1 Maintainorseekfull-timeemployment/education
                                                                            Govtproceed by w ay ofproffer
      Nocontactwithvictims/witnesses
                                                                            AgentCollin Gregory sw orn.Cross-
      r No firearm s
                                                                            Redirect-Re-cross.Argum entby both
         Notto encum berproperty                                                                                   ,
                                                                            parties,The courtgranted the govts
  r-1 Maynotvisittransportationestablishments                               m otion.The deftshallbe held
      HomeConfinement/ElectronicMonitoringand/or
         Curfew            pm to             am , paid by                   detained untiltrial.
         Allow ances:M edicalneeds,courtappearances,attorney visits,
         religious,em ploym ent
  Rr Travelextendedto: SDFL
  c Other:AppearataIIcourthearingandcommitno new crimes.
NEXT COURTAPPEARANCE       oate:               Tim e:            Judge:                          Place:

ReportRECounsel: 03/24/21                     11:00A.M .         Duty                          FTL
PTD/Bond Hearing:
 Prelim/ArraignorRemoval: 03/24/21             11:00A.M .        Duty                           FTL
StatusConference RE:
                   The moti
                          on to continue to permit the defendant to hi
                                                                     re counK lis GRANTED.The ti
                                                                                               m e from te ay through thI
Check if      rescheduleddatei sexcludedfrom thedeadlinefortrialascomputedundertheSpeedyTrialAd,sincetheendsofjusti
                                                                                                                  c
Applicable: f
            - served bygrantingthiscontinuanceoutweightheinterestsofthedefendantandthe publicin speedytrial.
D.A.R. 13:03:25                                                          Tim e in Court: 2 hours
                                                                                                  Page:
